J-S47017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: M.W.S.                                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA




APPEAL OF: M.W.S.

                                                        No. 1743 MDA 2015


              Appeal from the Order Entered September 15, 2015
                in the Court of Common Pleas of Snyder County
                      Civil Division at No(s): CV-146-2015


BEFORE: SHOGAN, J., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                                  FILED JUNE 29, 2016

       M.W.S. (“Appellant”) appeals from the September 15, 2015 order of

the   Snyder     County     Court     of   Common   Pleas   imposing   involuntary

commitment to an inpatient Sexual Responsibility and Treatment Program

(“SRTP”) pursuant to 42 Pa.C.S. § 6403.1 After careful review, we affirm.

       In April of 2015, Snyder County’s District Attorney, acting as designee

for Snyder County’s Solicitor, filed a petition for involuntary treatment of

Appellant pursuant to 42 Pa.C.S. § 6403 in anticipation of Appellant’s

twentieth birthday. The trial court conducted a hearing on September 15,

2015. At the hearing, the Commonwealth proffered the testimony of Robert
____________________________________________


1
  42 Pa.C.S. §§ 6401-6409, commonly referred to as Act 21, was enacted
effective February 10, 2004, “to provide for the assessment and civil
commitment of certain sexually violent juveniles.” In Re K.A.P., 916 A.2d
1152, 1156 n.3 (Pa.Super.2007), aff’d per curiam, 943 A.2d 262 (Pa.2008).
J-S47017-16



Stein, Ph.D., a member of the Commonwealth’s Sexual Offender Assessment

Board (“SOAB”), Jessica Coffey-Christiana, a case management supervisor

for Northwest Human Services, and Marcus Peel, a case manager at

Northwest Human Services. At the conclusion of the hearing, the trial court

found that Appellant met the criteria for involuntary commitment under 42

Pa.C.S. § 6403, and ordered Appellant committed to an SRTP at Torrance

State Hospital for a period of one year.

      Appellant filed a timely notice of appeal on October 9, 2015, and a

timely Pa.R.A.P. 1925(b) statement of matters complained of on appeal on

October 30, 2015.      The trial court filed its Pa.R.A.P. 1925(a) opinion on

November 16, 2015.

      Appellant presents the following issue for our review:

      I. Did the [t]rial [c]ourt err in making a finding that the
      Appellant had a mental abnormality or personality disorder,
      which results in difficulty in controlling sexually violent behavior
      that makes the Appellant more likely to engage in an act of
      sexual violence, based solely upon the Commonwealth’s expert
      witness who relied solely on records in the juvenile matters in
      making his diagnosis of a mental abnormality?

Appellant’s Brief, p. 2.

      To prevail on a petition for involuntary civil commitment under Act 21,

an agency must prove the statutory criteria for court-ordered involuntary

treatment by clear and convincing evidence. See In re A.C., 991 A.2d 884,

893 (Pa.Super.2010) (“Act 21 places the burden on the Commonwealth to

establish by clear and convincing evidence that the person is likely to

commit a sexually violent act before it can subject that person to a one-year

                                     -2-
J-S47017-16



period of involuntary civil commitment[.]”); 42 Pa.C.S § 6403(d).            The

relevant statutory criteria are that the juvenile: (1) was adjudicated

delinquent for an act of sexual violence; (2) is committed to an institution or

treatment facility as a result of the adjudication and remains in the facility

upon attaining the age of twenty; and (3) is determined to be in need of

involuntary treatment due to a mental abnormality or personality disorder

which results in serious difficulty in controlling sexually violent behavior that

makes the person likely to engage in an act of sexual violence.          See 42

Pa.C.S. § 6403(a).

       Act 21 defines “sexually violent delinquent child” (“SVDC”) as “[a]

person who has been found delinquent for an act of sexual violence which if

committed by an adult would be a violation of . . . [18 Pa.C.S. §] 3123

(relating to involuntary deviate sexual intercourse), . . . [or 18 Pa.C.S. §]

3126 (relating to indecent assault) . . . and who has been determined to be

in need of commitment for involuntary treatment under this chapter.”          42

Pa.C.S. § 6402.         Act 21 further defines “mental abnormality” as “[a]

congenital or acquired condition of a person affecting the person’s emotional

or volitional capacity.” Id.

       Appellant’s argument on appeal implicates the third component of the

statutory criteria enumerated in Section 6403(a).2 See Appellant’s Brief, p.

____________________________________________


2
 The certified record reveals, and Appellant concedes, that Appellant (1)
was adjudicated delinquent of qualifying acts of sexual violence (involuntary
(Footnote Continued Next Page)


                                           -3-
J-S47017-16



6. Specifically, Appellant alleges that the Commonwealth, by relying solely

on the testimony of Dr. Stein, adduced insufficient evidence to illustrate by

clear and convincing evidence that Appellant suffers from a mental

abnormality that makes him more likely to commit an act of sexual violence.

See id. at 6-7. We do not agree.

      As previously stated, at the Act 21 hearing, the Commonwealth

presented the testimony of Dr. Robert Stein. N.T. 9/15/2015, pp. 3-27. The

court qualified Dr. Stein as an expert in the field of psychology and the

treatment and assessment of sexual offenders.3          Id. at 10.    Dr. Stein

testified that he reviewed Appellant’s psychological history, placement

history, and progress notes on his various placements. Id. at 5-8. Dr. Stein

noted Appellant’s multiple movements between placements and continuing

acts of nonconsenting sexual behavior involving 31 victims over an 8-year

period. Id. at 7. Dr. Stein testified Appellant’s mental abnormality is “other


                       _______________________
(Footnote Continued)

deviate sexual intercourse and indecent assault in 2008 and 2010,
respectively), and (2) remained committed to a treatment facility upon
attaining the age of twenty, thus satisfying the first two statutory criteria for
involuntary civil commitment under Act 21. See Appellant’s Brief, p. 6.
3
  After completing a dissertation involving testing sexual arousal and sex
offenders, Dr. Stein received a doctorate in neurologic and cognitive
psychology from the City University of New York in 1988. N.T. 9/11/2015,
p. 4. Over the course of his career, Dr. Stein has assessed over 2,000 sex
offenders and treated over 1,000 sex offenders. Id. Since becoming a
member of the SOAB in 1998, Dr. Stein has assessed over 1,000 offenders
for the Board. Id.



                                            -4-
J-S47017-16



specified paraphilic disorder of nonconsent.”4 Id. at 11-12, 21. Dr. Stein

further testified that Appellant’s behavioral history of violating children and

committing sexual violations in closely supervised settings illustrated his

predisposition to sexual violence. Id. at 12-14. Ultimately, Dr. Stein opined

that Appellant fit the criteria for involuntary commitment under Act 21. Id.

at 6.

        In light of this testimony, we conclude that the Commonwealth

established at the Act 21 hearing, by clear and convincing evidence, that

Appellant is in need of involuntary treatment due to a mental abnormality or

personality disorder, which results in serious difficulty in controlling sexually

violent behavior that makes him likely to engage in an act of sexual

violence.     Accordingly, the Commonwealth satisfied the third Section

6403(a) criterion, and Appellant’s claim to the contrary fails.

        That Dr. Stein based his conclusions on a review of Appellant’s records

and not personal observations or an independent evaluation of Appellant is

irrelevant. Pennsylvania Rule of Evidence 703 provides:

        An expert may base an opinion on facts or data in the case that
        the expert has been made aware of or personally observed. If
        experts in the particular field would reasonably rely on those
        kinds of facts or data in forming an opinion on the subject, they
        need not be admissible for the opinion to be admitted.
____________________________________________


4
  Dr. Stein explained that other specified paraphilic disorder of nonconsent is
an abnormality defined as a condition that predisposes an individual to sex
offenses or sexual acts upon others without their consent, whether forced,
coerced, or otherwise. N.T. 9/15/2015, pp. 11, 21.



                                           -5-
J-S47017-16



Pa.R.E. 703.     Accordingly, Dr. Stein properly based his assessment on his

review of Appellant’s history and records.5

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/29/2016




____________________________________________


5
  Further, we note that defense counsel chose not to allow Dr. Stein to
interview Appellant. N.T. 9/15/2015, p. 9. As such, we find Appellant’s
argument that Dr. Stein’s assessment is flawed because Dr. Stein did not
personally observe him borders on the disingenuous.



                                           -6-